Citation Nr: 1429013	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-43 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

2.  Whether new and material evidence has been received to reopen a claim for service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

3.   Whether new and material evidence has been received to reopen a claim for service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

4.  Whether new and material evidence has been received to reopen a claim for service connection for heart/chest pain, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hair loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

6.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision in which the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut declined to reopen claims of service connection for lupus, eye problems, seizures, heart/chest pain, hair loss, and memory loss.

The Veteran was scheduled for a Travel Board hearing in June 2011, but requested rescheduling less than 14 days prior to the hearing date.  In July 2011, the Board determined that good cause had been shown to reschedule the hearing, and remanded the claims for that purpose.  A new hearing was scheduled for November 2011, but the Veteran failed to appear.  Accordingly, the hearing request is deemed withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In December 2012, the Veteran submitted a waiver to a Congresswoman so that she could contact VA on his behalf.  In that document, the Veteran stated that he was seeking Social Security Disability Income (SSDI).  Although the Veteran did not specifically state the conditions for which he was seeking SSDI, the context of the letter suggests that they may be the same conditions at issue in the instant appeal.  

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
   
If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Finally, the Veteran has submitted additional VA and private medical treatment records since the most recent statement of the case (SOC) was issued in October 2010.  As a waiver of AOJ consideration of this new evidence was not received, the AOJ must be given an opportunity to review these additional records and issue a supplemental SOC.  See 38 C.F.R. §§ 19.31, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional information from the Veteran about any disability compensation awards from SSA.  If the Veteran indicates that he is in receipt of SSA disability benefits, or that he has been denied SSA benefits, obtain the SSA file, including all medical records, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and issue a formal finding.

2.  After completing the above action, as well as any other development required in connection with VA's duty to assist the Veteran, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



